Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 1 of 32 Page ID #:129



 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2
     SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
 4   San Francisco, California 94111
     Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7   jdillon@gdandb.com
 8   2762 Gateway Road
     Carlsbad, California 92009
 9
     Phone: (760) 431-9501
10   Fax: (760) 431-9512
11
     Raymond M. DiGuiseppe (SBN 228457)
12   law.rmd@gmail.com
13   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
14   Southport, North Carolina 28461
15   Phone: 910-713-8804
     Fax: 910-672-7705
16
17   Attorneys for Plaintiffs
18
                              UNITED STATES DISTRICT COURT
19
20                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
21   ADAM BRANDY, an individual, et al.,                    Case No. 2:20-cv-02874
22
                            Plaintiffs,                     MEMORANDUM OF POINTS AND
23
                                                            AUTHORITIES IN SUPPORT OF
24          vs.                                             PLAINTIFFS’ APPLICATION FOR
25                                                          TEMPORARY RESTRAINING ORDER,
                                                            AND ISSUANCE OF PRELIMINARY
26   ALEX VILLANUEVA, in his official                       INJUNCTION
     capacity as Sheriff of Los Angeles
27   County, California, and in his capacity as             [FRCP 65; C.D. L.R. 65-1]
28

                                                     –i–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 2 of 32 Page ID #:130



 1   the Director of Emergency Operations, et               Date:   TBD
     al.,                                                   Time: TBD
 2
                                                            Courtroom 7B
 3                           Defendants.                    Judge: Hon. André Birotte Jr.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    – ii –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 3 of 32 Page ID #:131



 1                                              TABLE OF CONTENTS
 2   TABLE OF AUTHORITIES ....................................................................................iv
 3
 4   I.     INTRODUCTION .................................................................................................... 1
 5
 6   II.       STATEMENT OF FACTS ...................................................................................... 3

 7
     III.      ARGUMENT ...................................................................................................... 7
 8
 9
               A. STANDARD .................................................................................................. 7
10
11
               B. PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR CLAIMS. .................. 8
12
13
                   1. The Orders Unilaterally Suspend Second Amendment Rights by Fiat. 8
14
15                      (a) A Policy Amounting to a De Facto Prohibition on Second
16                          Amendment Rights is Categorically Unconstitutional. ................. 10
17
18                      (b) The Orders Cannot Survive Any Level of Scrutiny. ..................... 14

19
                   2. THE ORDERS ARE UNCONSTITUTIONALLY VAGUE, ARBITRARY, AND
20
                      VIOLATE DUE PROCESS. ....................................................................... 18
21
22             C. THE DESTRUCTION OF CONSTITUTIONAL RIGHTS CONSTITUTES
23                IRREPARABLE INJURY. ............................................................................... 23
24
25   IV.       CONCLUSION .................................................................................................. 25
26
27
28

                                                    – iii –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 4 of 32 Page ID #:132



 1                                       TABLE OF AUTHORITIES
 2   CASES
 3
     Andrews v. State, 50 Tenn. 165 (1871)...................................................................... 9
 4
 5   Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053 (9th Cir. 2014) ............... 25

 6   Bauer v. Becerra, 858 F.3d 1216 (9th Cir. 2017) .............................................. 15, 16
 7
     Board of Trustees of State Univ. of New York v. Fox, 492 U.S. 469 (1989) ........... 16
 8
 9   Carey v. Population Servs., Int'l, 431 U.S. 678 (1977) ........................................... 10
10
     Citizens United v. Fed. Election Comm'n, 558 U.S. 310, 130 S.Ct. 876 (2010) ..... 16
11
12   District of Columbia v. Heller, 554 U.S. 570 (2008) .......................................passim

13   Duncan v. Becerra, 265 F.Supp.3d 1106 (S.D. Cal. 2017),
14    aff'd, 742 F.App'x 218 (9th Cir. 2018) ........................................................... 15, 24

15   Edenfield v. Fane, 507 U.S. 761 (1993) .................................................................. 17
16
     Elrod v. Burns, 427 U.S. 347 (1976) ....................................................................... 24
17
18   Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011) ........................... 9, 11, 17, 24
19
     Gonzales v. Carhart, 550 U.S. 124 (2007) .............................................................. 19
20
21   Grace v. District of Columbia, 187 F.Supp.3d 124 (D.D.C. 2016) ......................... 24

22   Greater New Orleans Broad. Ass'n, Inc. v. United States, 527 U.S. 173 (1999) .... 17
23
     Illinois Ass'n of Firearms Retailers v. City of Chicago,
24      961 F.Supp.2d 928 (N.D. Ill. 2014) ....................................................................... 9
25
     Italian Colors Rest. v. Becerra, 878 F.3d 1165 (9th Cir. 2018) .............................. 17
26
27   Jackson v. City & Cty. of San Francisco, 746 F.3d 953 (9th Cir. 2014) ................... 9
28

                                                    – iv –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 5 of 32 Page ID #:133



 1   Kolender v. Lawson, 461 U.S. 352 (1983) .............................................................. 19
 2
     Luis v. United States, 136 S.Ct. 1083, 194 L.Ed.2d 256 (2016).............................. 10
 3
 4   Mance v. Sessions, 896 F.3d 699 (5th Cir. 2018) .................................................... 10

 5   McCulloch v. State, 17 U.S. 316, 415 (1819) ............................................................ 1
 6
     McDonald v. City of Chicago, 561 U.S. 742 (2010) ................................................. 9
 7
 8   Melendres v. Arpaio, 695 F.3d 990 (9th Cir. 2012) ................................................ 24
 9
     Monterey Mech. Co. v. Wilson, 125 F.3d 702 (9th Cir. 1997) ................................ 24
10
11   Ms. L. v. U.S. Immigration and Customs Enforcement,
      310 F.Supp.3d 1133 (S.D. Cal. 2018) .................................................................. 25
12
13   Norsworthy v. Beard, 87 F.Supp.3d 1164 (N.D.Cal. 2015) .................................... 24

14   Richmond Newspapers v. Virginia, 448 U.S. 555 (1980).......................................... 9
15
     Rodriguez v. Robbins, 715 F.3d 1127 (9th Cir. 2013) ............................................. 25
16
17   Summer Joy Lake v. Wells Fargo Bank, N.A., No. CV 19-9334 FMO (JCX),
       2020 WL 1164067 (C.D. Cal. Feb. 11, 2020) ........................................................ 8
18
19   Tattered Cover v. City of Thornton, 44 P.3d 1044 (Colo. 2002) ............................... 9
20
     Turner Broad. Sys., Inc., 520 U.S. 180 (1997) ........................................................ 17
21
22   United States v. Alvarez, 617 F.3d 1198 (9th Cir. 2010)......................................... 16
23   United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013) .................................. 14, 16
24
     Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc.,
25     455 U.S. 489 (1982) ............................................................................................. 20
26
     Washington v. Trump, 847 F.3d 1151 (9th Cir. 2017)............................................... 8
27
28   Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952) ............................... 1

                                                    –v–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 6 of 32 Page ID #:134



 1
     STATUTES
 2
 3   Cal. Pen. Code § 27540 ........................................................................................... 12
 4
     Cal. Pen. Code § 27545 ........................................................................................... 11
 5
 6   Cal. Pen. Code § 28175 ........................................................................................... 12
 7   Cal. Pen. Code § 28200 ........................................................................................... 12
 8
     Cal. Pen. Code § 30312 ........................................................................................... 11
 9
10
11   OTHER AUTHORITIES
12
     Charles Alan Wright et al.,
13    Federal Practice and Procedure § 2948.1 (2d ed. 1995) .................................... 24
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    – vi –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 7 of 32 Page ID #:135



 1                                        I.      INTRODUCTION
 2          The “constitution [was] intended to endure for ages to come, and
 3
     consequently, to be adapted to the various crises of human affairs.” McCulloch v.
 4
 5   State, 17 U.S. 316, 415 (1819). Indeed, “the forefathers … knew what emergencies

 6   were, knew the pressures they engender for authoritative action, knew, too, how
 7
     they afford a ready pretext for usurpation.” Youngstown Sheet & Tube Co. v.
 8
 9   Sawyer, 343 U.S. 579, 650 (1952) (Jackson, J., concurring). And, “they made no
10
     express provision for exercise of extraordinary authority because of a crisis.” Id.
11
12   (Jackson, J., concurring). Put differently, the Constitution’s protections remain

13   robust through peace and turmoil. An emergency declaration does not justify the
14
     complete destruction of a constitutional right.
15
16          Defendants, however, have used the COVID-19 pandemic to completely
17   deprive millions of law-abiding Californians of their Second Amendment rights—
18
     according to the challenged laws, policies, and practices of Defendants, Plaintiffs
19
20   may not lawfully possess, acquire, or transfer firearms and ammunition essentially
21
     until Defendants say so. But times of uncertainty and disturbance are precisely
22
23   when the right to self-defense is most important. When the Second Amendment
24   was ratified, “Americans understood the ‘right of self-preservation’ as permitting a
25
     citizen to ‘repel force by force’ when ‘the intervention of society in his behalf, may
26
27   be too late to prevent an injury.’” District of Columbia v. Heller, 554 U.S. 570, 595
28

                                                    –1–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 8 of 32 Page ID #:136



 1   (2008) (quoting 1 Blackstone's Commentaries 145–46, n.42 (1803)) (brackets
 2
     omitted). A global pandemic epitomizes a situation in which waiting for “the
 3
 4   intervention of society” on one’s behalf may be too late.

 5          Defendants have implemented a number of restrictions on various aspects of
 6
     life, including the operation of businesses, in an attempt to quell the number of
 7
 8   individuals who become infected by COVID-19. Regardless of their intentions, the
 9
     various orders issued by Defendants contradict one another, are vague and
10
11   confusing, have led to differing interpretations by government officials, and

12   ultimately, result in the closure of firearm and ammunition retailers and prevent
13
     individuals from being able to acquire firearms and ammunition for defense of their
14
15   hearth, home, and self. While Defendants have a legitimate interest in reducing the
16   populations exposure to COVID-19, the manner in which Defendants are doing so
17
     is overbroad, irrationally tailored to meet that goal, and categorically
18
19   unconstitutional. “[T]he enshrinement of constitutional rights necessarily takes
20
     certain policy choices off the table.” Id. at 636. These include policy choices
21
22   effecting an absolute prohibition of Second Amendment rights. Id. Gun stores and
23   ranges are essential businesses, provide law-abiding individuals with critical access
24
     to constitutionally protected rights, and must remain open like other essential
25
26   public accommodations.
27
28

                                                    –2–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 9 of 32 Page ID #:137



 1                                    II.     STATEMENT OF FACTS
 2
            In response to the COVID-19 coronavirus pandemic, California Governor
 3
 4   Gavin Newsom signed Executive Order N-33-20 on March 19, 2020. (“Executive

 5   Order”). See Decl. of George M. Lee (“Lee Decl.”) Exhibit 1. Governor
 6
     Newsom’s Executive Order included an order from Dr. Sonia Y. Angell, the State
 7
 8   Public Health Officer. On March 22, 2020, State Defendant Angell issued a list of
 9
     “Essential Critical Infrastructure Workers.” Taken together (collectively the “State
10
11   Orders”), the State Orders direct “all individuals living in the State of California to

12   stay home or at their place of residence.” The only exceptions are for whatever is
13
     “needed to maintain continuity of operations of the federal critical infrastructure
14
15   sectors.” The State Orders grant Dr. Angell the authority to “designate additional
16   sectors as critical in order to protect the health and well-being of all Californians,”
17
     but do not identify any additional sectors nor indicate which sectors may qualify as
18
19   critical. These Orders took effect “immediately” and remain in effect indefinitely.
20
            Also on March 19, 2020, the County of Los Angeles Department of Public
21
22   Health issued an Order titled, “Safer at Home Order for Control of COVID-19”
23   (“County Order”). See Lee Decl., Exhibit 2. The County Order applies to all of
24
     Los Angeles County, except Pasadena and Long Beach. It “requires all indoor
25
26   malls, shopping centers, playgrounds and non-essential businesses to close.”
27
     “Essential Businesses” may remain open. “Essential Businesses” is specifically
28

                                                    –3–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 10 of 32 Page ID #:138



  1   defined to include certain retailers and business; firearms retailers are neither
  2
      expressly included nor excluded from this definition. A superseding and Revised
  3
  4   Order was issued on March 21, 2020. (Lee Decl., Exhibit 3.)

  5         On March 24, 2020, Los Angeles County Sheriff Alex Villanueva
  6
      announced through his Twitter account that, “By order of the Sheriff of Los
  7
  8   Angeles County, gun and ammunition stores are not considered essential
  9
      businesses and must close to the general public, in Compliance with Executive
 10
 11   Order-N-33-20 and County of Los Angeles Safer at Home Order for Control of

 12   COVID-19.” (Lee Decl., Exhibit 4.)
 13
            On March 25, 2020, Sheriff Villanueva announced on Twitter that the “LA
 14
 15   County Sheriff’s Dept. Enforcement efforts to close non-essential businesses have
 16   been suspended.” (Lee Decl.,Exhibit 5.)
 17
            On March 26, 2020, Governor Newsom stated at a news conference that he
 18
 19   would grant County Sheriffs the discretion to determine the essential nature of
 20
      firearms retailers. And thus, that same day, Sheriff Villanueva reversed course
 21
 22   again. He issued a statement that “gun and ammunition stores are not considered
 23   essential businesses and must close to the general public.” Sheriff Villanueva
 24
      provided exceptions, however, adding that gun stores “shall be permitted to sell
 25
 26   ammunition to security guard companies,” and “making an exception for those who
 27
      have already lawfully purchased a firearm, possess a valid California Firearms
 28

                                                    –4–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 11 of 32 Page ID #:139



  1   Safety certificate (CFS), and simply need to take possession of their firearm.” He
  2
      further declared that his order applied to “the 42 contract cities and unincorporated
  3
  4   Los Angeles County areas under [his] jurisdiction” but not the other 46 “non-

  5   contract” cites within the county, whose individual chiefs of police would be
  6
      permitted to make the call as to what is and is not an “essential” business (“Sheriff
  7
  8   Villanueva’s Order”).1
  9
                In contrast to Sheriff Villanueva, San Diego Sheriff William D. Gore issued
 10
 11   a statement “recogniz[ing] the importance of licensed firearm retailers given the

 12   heightened concern for public security,” adding that gun stores “provide a valuable
 13
      public service” to the community. (Lee Decl., Exhibit 6.) Thus, gun stores may
 14
 15   remain open in San Diego County. But Sheriff Gore noted the need for “further
 16   guidance from the Governor on how his order affects retail firearm
 17
      establishments.” Ironically, an express purpose of the State Orders was to
 18
 19   “establish consistency across the state.” But the current application of the State
 20
      Orders, and the purported grant of county-by-county (and city-by-city in most of
 21
 22   Los Angeles County) discretion to determine what is “essential” has resulted in
 23   inconsistency and uncertainty for every gun store in the state.
 24
 25
 26
      1
       Collectively, the Executive Order, the State Orders, the County Order, the City of
 27   Los Angeles’s Order of March 19th (discussed in the First Amended Complaint),
      Sheriff Villanueva’s Order, and all related policies, practices, and customs of
 28   Defendants, are collectively referred to as the “Orders.”

                                                        –5–
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                                 CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 12 of 32 Page ID #:140



  1             Notably, the Department of Homeland Security, Cyber-Infrastructure
  2
      Division (“CISA”), issued updated (Version 2.0) “Guidance on the Essential
  3
  4   Critical Infrastructure Workforce” during the COVID-19 pandemic.2 While the

  5   CISA’s guidance is advisory in nature, its findings and conclusions were
  6
      “developed, in collaboration with other federal agencies, State and local
  7
  8   governments, and the private sector” for the specific purpose of “help[ing] State,
  9
      local, tribal and territorial officials as they work to protect their communities, while
 10
 11   ensuring continuity of functions critical to public health and safety, as well as

 12   economic and national security.” To that end, CISA determined that “[w]orkers
 13
      supporting the operation of firearm or ammunition product manufacturers, retailers,
 14
 15   importers, distributors, and shooting ranges” fall squarely within the “critical
 16   infrastructure workforce.”
 17
                Plaintiff Jonah Martinez is concerned about his safety and the safety of his
 18
 19   family, wants to exercise his right to acquire, keep, bear and practice with arms –
 20
      including firearms, ammunition, magazines, and appurtenances – and would do so,
 21
 22   but for the reasonable and imminent fear of arrest and criminal prosecution under
 23   Defendants’ policies and orders.
 24
                Plaintiffs Daemion Garro, Jason Montes, Alan Kushner, Tom Watt, DG2A
 25
 26
 27   2
       Guidance on the Essential Critical Infrastructure Workforce,
      https://www.cisa.gov/publication/guidance-essential-critical-infrastructure-
 28   workforce

                                                        –6–
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                                 CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 13 of 32 Page ID #:141



  1   Enterprises, d.b.a. Gun World (“Gun World”), Weyland-Yutani LLC, d.b.a. Match
  2
      Grade Gunsmiths (“Match Grade”), The Target Range (“Target Range”), and A
  3
  4   Place To Shoot, Inc. (“A Place To Shoot”) are concerned about their safety and the

  5   safety of their customers and the public. On behalf of themselves and their
  6
      customers, Plaintiffs Garro, Montes, Kushner, Watt, Gun World, Match Grade,
  7
  8   Target Range, and A Place To Shoot would conduct training and education,
  9
      perform California Firearm Safety Certificate (“FSC”) testing for and issue FSC
 10
 11   certificates to eligible persons, and sell and transfer arms – including firearms,

 12   ammunition, magazines, and appurtenances – but for the reasonable and imminent
 13
      fear of criminal prosecution and loss of their licenses under Defendants’ policies
 14
 15   and orders.
 16         Lastly, Plaintiffs Second Amendment Foundation, Inc. (“SAF”), California
 17
      Gun Rights Foundation (“CGF”), National Rifle Association of America (“NRA”),
 18
 19   and Firearms Policy Coalition, Inc. (“FPC”) collectively have hundreds of
 20
      thousands of California members and supporters who are affected by the Orders,
 21
 22   and seek relief accordingly.
 23                                          III.    ARGUMENT
 24
      A.    STANDARD
 25
            The standard for issuing a temporary restraining order (TRO) is the same as
 26
 27   the standard for issuing a preliminary injunction. Summer Joy Lake v. Wells Fargo
 28

                                                    –7–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 14 of 32 Page ID #:142



  1   Bank, N.A., No. CV 19-9334 FMO (JCX), 2020 WL 1164067, at *1 (C.D. Cal.
  2
      Feb. 11, 2020). A movant seeking a preliminary injunction must typically
  3
  4   demonstrate: (1) a likelihood of success on the merits; (2) a likelihood of

  5   irreparable harm absent relief; (3) that the balance of equities favor an injunction;
  6
      and (4) that an injunction promotes the public interest. Washington v. Trump, 847
  7
  8   F.3d 1151, 1164 (9th Cir. 2017).
  9
      B.    PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR CLAIMS.
 10
            Plaintiffs will succeed on the merits of their claims, as the orders at issue—
 11
 12   and the confusion they are generating—effectively prohibit millions of Californians

 13   from exercising rights guaranteed by the Second Amendment, and deprive them of
 14
      the constitutional protections against vague and arbitrary laws under the Fifth and
 15
 16   Fourteenth Amendments to the United States Constitution.
 17         1. The Orders Unilaterally Suspend Second Amendment Rights by Fiat.
 18
            The Second Amendment to the United States Constitution provides: “A well
 19
 20   regulated Militia, being necessary to the security of a free State, the right of the
 21
      people to keep and bear Arms, shall not be infringed.” U.S. Const. amend. II. The
 22
 23   Second Amendment “guarantee[s] the individual right to possess and carry
 24   weapons in case of confrontation.” Heller, 554 U.S. at 592. And because “the
 25
      Framers and ratifiers of the Fourteenth Amendment counted the right to keep and
 26
 27   bear arms among those fundamental rights necessary to our system of ordered
 28

                                                    –8–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 15 of 32 Page ID #:143



  1   liberty,” it applies to the States through the Fourteenth Amendment. McDonald v.
  2
      City of Chicago, 561 U.S. 742, 778, 791 (2010) (plurality opinion).
  3
  4         The Supreme Court held that the Second Amendment guarantees the right to

  5   “possess” weapons. Heller, 554 U.S. at 592. And “the Court has acknowledged that
  6
      certain unarticulated rights are implicit in enumerated guarantees. . . .
  7
  8   [F]undamental rights, even though not expressly guaranteed, have been recognized
  9
      by the Court as indispensable to the enjoyment of rights explicitly defined.”
 10
 11   Richmond Newspapers v. Virginia, 448 U.S. 555, 579–80 (1980). Accordingly,

 12   “the right to possess firearms for protection implies a corresponding right to obtain
 13
      the bullets necessary to use them.” Jackson v. City & Cty. of San Francisco, 746
 14
 15   F.3d 953, 967 (9th Cir. 2014) (citing Ezell v. City of Chicago, 651 F.3d 684, 704
 16   (7th Cir. 2011)). And “[t]he right to keep arms, necessarily involves the right to
 17
      purchase them.” Andrews v. State, 50 Tenn. 165, 178 (1871). See Illinois Ass'n of
 18
 19   Firearms Retailers v. City of Chicago, 961 F.Supp.2d 928, 930 (N.D. Ill. 2014)
 20
      (“the right to keep and bear arms for self-defense under the Second
 21
 22   Amendment … must also include the right to acquire a firearm”) (emphasis in
 23   original); cf. Tattered Cover v. City of Thornton, 44 P.3d 1044, 1052 (Colo. 2002)
 24
      (“When a person buys a book at a bookstore, he engages in activity protected by
 25
 26   the First Amendment because he is exercising his right to read and receive ideas
 27
      and information.”). Thus, the right to possess weapons necessarily also includes the
 28

                                                    –9–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 16 of 32 Page ID #:144



  1   right to acquire and transfer them. “Without protection for these closely related
  2
      rights, the Second Amendment would be toothless.” Luis v. United States, 136
  3
  4   S.Ct. 1083, 1098, 194 L.Ed.2d 256 (2016) (Thomas, J., concurring).

  5         For all these same reasons, firearm retailers are protected by the Second
  6
      Amendment. If “[a] total prohibition against sale of contraceptives … would
  7
  8   intrude upon individual decisions in matters of procreation and contraception as
  9
      harshly as a direct ban on their use,” Carey v. Population Servs., Int'l, 431 U.S.
 10
 11   678, 687–88 (1977), the same rationale applies to firearms. Thus, “[c]ommercial

 12   regulations on the sale of firearms do not fall outside the scope of the Second
 13
      Amendment.” United States v. Marzzarella, 614 F.3d 85, 92 n.8 (3d Cir. 2010). “If
 14
 15   there were somehow a categorical exception for these restrictions [on gun sales], it
 16   would follow that there would be no constitutional defect in prohibiting the
 17
      commercial sale of firearms. Such a result would be untenable under Heller.” Id.
 18
 19   See also Mance v. Sessions, 896 F.3d 699 (5th Cir. 2018) (implicitly recognizing a
 20
      right to sell firearms by analyzing a burden on that right).
 21
 22             (a)    A Policy Amounting to a De Facto Prohibition on Second
                       Amendment Rights is Categorically Unconstitutional.
 23
 24         The Supreme Court stated in Heller that lower courts should not conduct
 25   interest balancing or apply levels of scrutiny when the Second Amendment’s core
 26
      protection is implicated. Heller, 554 U.S. at 634-35 (noting that “[w]e know of no
 27
 28   other enumerated constitutional right whose core protection has been subjected to a

                                                    – 10 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 17 of 32 Page ID #:145



  1   freestanding ‘interest-balancing’ approach. The very enumeration of the right takes
  2
      out of the hands of government—even the Third Branch of Government—the
  3
  4   power to decide on a case-by-case basis whether the right is really worth insisting

  5   upon.”); see also McDonald v. City of Chicago, 561 U.S. 742, 790-91 (2010)
  6
      (noting that the Heller Court “specifically rejected” “an interest-balancing test”).
  7
  8         Indeed, Heller held a handgun ban categorically unconstitutional: “Whatever
  9
      the reason, handguns are the most popular weapon chosen by Americans for self-
 10
 11   defense in the home, and a complete prohibition of their use is invalid.” 554 U.S. at

 12   629. “Both Heller and McDonald suggest that broadly prohibitory laws restricting
 13
      the core Second Amendment right—like the handgun bans at issue in those cases,
 14
 15   which prohibited handgun possession even in the home—are categorically
 16   unconstitutional.” Ezell, 651 F.3d at 703 (emphasis added).
 17
            At issue here is a complete and unilateral suspension on the right of ordinary
 18
 19   citizens to acquire firearms and ammunition, a right protected by the Second
 20
      Amendment. Due to the ever-expanding nature of the laws regulating firearm
 21
 22   transfers, in-person visits to gun stores and retailers are the only legal means for
 23   ordinary, law-abiding citizens to acquire and purchase firearms—and now,
 24
      ammunition—within the State of California. See, e.g., Cal. Pen. Code § 27545
 25
 26   (requiring all firearm transfers be processed through a licensed dealer); Pen. Code
 27
      § 30312 (requiring all ammunition transactions to be made through a licensed
 28

                                                    – 11 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 18 of 32 Page ID #:146



  1   ammunition vendor, in a face-to-face transfer). In addition, gun stores are required
  2
      to initiate background checks at the point of transfer, to fulfill the state’s interest in
  3
  4   ensuring that sales/transfers are not being made to prohibited persons, administer

  5   the vast majority of FSC tests to ensure that a recipient is aware of the firearm
  6
      safety rules, and administer the safe handling demonstration. Pen. Code §§ 28175
  7
  8   (“The dealer or salesperson making a sale shall ensure that all required information
  9
      has been obtained from the purchaser. The dealer and all salespersons shall be
 10
 11   informed that incomplete information will delay sales.”); 28200 et seq.

 12   (establishing procedure for collecting information and fees associated with required
 13
      background checks). These are additional services that gun store dealers now must
 14
 15   provide in furtherance of the state’s emphasis on insuring proper gun transfers to
 16   non-prohibited persons, and firearm safety.
 17
            The State has mandated these burdensome in-person requirements, requiring,
 18
 19   for example, two visits to gun stores for each transaction because of the waiting
 20
      period laws. Defendants simply cannot be permitted to take actions that effectively
 21
 22   shut down all firearm and ammunition transfers because such transactions cannot
 23   be done remotely as many other, non-firearm online retailers are able to do. See
 24
      Pen. Code § 27540 (requirements for dealer delivery of firearms). The effect of the
 25
 26   Orders is a destruction of the right, and it is well established that the deprivation of
 27
      constitutional liberty, even temporarily, constitutes irreparable injury.
 28

                                                    – 12 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 19 of 32 Page ID #:147



  1         As the Orders are now being interpreted and enforced, millions of
  2
      Californians are being barred from effectively acquiring firearms or ammunition.
  3
  4   And anyone who does not already own a firearm in Los Angeles County is now

  5   entirely prevented from exercising their Second Amendment rights in all 42 cities
  6
      of Los Angeles to which Sheriff Villanueva’s Order applies, and every resident of
  7
  8   every other city in the county is subject to the same constitutional deprivation upon
  9
      the whimsical and unfettered declaration of the city’s head of law enforcement. As
 10
 11   such, the actions of the Defendants amount to a categorical ban not entitled to any

 12   deference or testing under tiers of scrutiny. They are flatly unconstitutional and
 13
      should be declared as such right now.
 14
 15         This intolerable effect of a categorical ban is particularly acute within the
 16   Orders of the local Defendants (i.e., those charged with the control, management,
 17
      implementation, or enforcement of the County Order, the City of Los Angeles
 18
 19   Order, Sheriff Villanueva’s Order, and the orders of the other law enforcement
 20
      heads in the numerous cities within Los Angeles County). By and through the
 21
 22   virtue of the Governor’s Executive Order and later press conference statement
 23   announcing county-by-county discretionary power for sheriffs, Sheriff
 24
      Villanueva’s Order has already effected a shutdown of all firearms retailers within
 25
 26   the 42 cities to which his Order applies, leaving all residents in those cities with no
 27
      ability to acquire a new firearm (or any additional firearms they may reasonably
 28

                                                    – 13 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 20 of 32 Page ID #:148



  1   require) or any ammunition they need to defend themselves with their arms.
  2
      Further, the residents of all 46 other cities within the County remain subject to the
  3
  4   same arbitrary law enforcement power to destroy these rights. And, if Sheriff’s

  5   Villanueva’s public flip-flopping on social media and the news is any preview, this
  6
      can be done with no more than a press release – or even a “Twitter” post – by the
  7
  8   chief of police declaring firearms retailers “non-essential” in their respective city.
  9
            No constitutional right can be trampled on, or tossed out the window in this
 10
 11   way – certainly not the Second Amendment right and certainly not in a time of

 12   crisis when it so vital to preserve and enable exercise of the right.
 13
                    (b)     The Orders Cannot Survive Any Level of Scrutiny.
 14
            Should this Court believe that an analysis under heightened scrutiny is
 15
 16   appropriate, such a destruction of the Second Amendment right is unconstitutional
 17
      under any level of scrutiny. Generally, the Ninth Circuit applies a two-part test for
 18
 19   Second Amendment challenges. United States v. Chovan, 735 F.3d 1127 (9th Cir.

 20   2013). “The two-step Second Amendment inquiry we adopt (1) asks whether the
 21
      challenged law burdens conduct protected by the Second Amendment and (2) if so,
 22
 23   directs courts to apply an appropriate level of scrutiny.” Id. at 1136–37. However,
 24   consistent with the Supreme Court precedent, “[a] law that imposes such a severe
 25
      restriction on the fundamental right of self defense of the home that it amounts to a
 26
 27   destruction of the Second Amendment right is unconstitutional under any level of
 28

                                                    – 14 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 21 of 32 Page ID #:149



  1   scrutiny.” Silvester v. Harris, 843 F.3d 816, 821 (9th Cir. 2016). Accord Bauer v.
  2
      Becerra, 858 F.3d 1216, 1222 (9th Cir. 2017) (“A law that . . . amounts to a
  3
  4   destruction of the Second Amendment right is unconstitutional under any level of

  5   scrutiny”). “That is what was involved in Heller.” Silvester, 843 F.3d at 821 (citing
  6
      Heller, 554 U.S. at 628–29).
  7
  8         As discussed supra, Defendants’ acts strike at the very core of the Second
  9
      Amendment, burdening conduct protected by the Second Amendment, satisfying
 10
 11   the first step. At the second step of the inquiry, a court is to measure “how severe

 12   the statute burdens the Second Amendment right. ‘Because Heller did not specify a
 13
      particular level of scrutiny for all Second Amendment challenges, courts determine
 14
 15   the appropriate level by considering ‘(1) how close the challenged law comes to the
 16   core of the Second Amendment right, and (2) the severity of the law's burden on
 17
      that right.’” Duncan v. Becerra, 265 F.Supp.3d 1106, 1119 (S.D. Cal. 2017)
 18
 19   (granting preliminary injunction), aff'd, 742 F.App'x 218 (9th Cir. 2018) (quoting
 20
      Bauer, 858 at 1222). “Guided by this understanding, [the] test for the appropriate
 21
 22   level of scrutiny amounts to ‘a sliding scale.’ […] ‘A law that imposes such a
 23   severe restriction on the fundamental right of self defense of the home that it
 24
      amounts to a destruction of the Second Amendment right is unconstitutional under
 25
 26   any level of scrutiny.’ […] Further down the scale, a ‘law that implicates the core
 27
      of the Second Amendment right and severely burdens that right warrants strict
 28

                                                    – 15 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 22 of 32 Page ID #:150



  1   scrutiny. Otherwise, intermediate scrutiny is appropriate.’” Bauer, 858 F.3d at
  2
      1222 (citing Silvester, 843 F.3d at 821, and Chovan, 735 F.3d at 1138).
  3
  4         If heightened scrutiny applies, Defendants’ policies should be evaluated

  5   under strict scrutiny, meaning Defendants must show that their policies are
  6
      narrowly tailored to achieve a compelling state interest, and that no less restrictive
  7
  8   alternative exists to achieve the same ends. United States v. Alvarez, 617 F.3d
  9
      1198, 1216 (9th Cir. 2010) (citing Citizens United v. Fed. Election Comm'n, 558
 10
 11   U.S. 310, 340, 130 S.Ct. 876, 898 (2010)). With the wide breadth of the Order and

 12   its effect of completing destroying the right to keep and bear arms during this
 13
      pandemic, by no stretch of imagination would it survive strict scrutiny – which
 14
 15   highlights the reality that it is the very sort of categorical ban that can never be
 16   tolerated under Heller.
 17
            But even under intermediate scrutiny, the Order, and the Defendants’
 18
 19   enforcement of it, are unconstitutional. Under intermediate scrutiny review, the
 20
      government bears the burden of demonstrating a reasonable fit between the
 21
 22   challenged regulation or law and a substantial governmental objective that the law
 23   ostensibly advances. Board of Trustees of State Univ. of New York v. Fox, 492 U.S.
 24
      469, 480–81 (1989). To carry this burden, the government must not only present
 25
 26   evidence, but “substantial evidence” drawn from “reasonable inferences” that
 27
      actually support its proffered justification. Turner Broad. Sys., Inc., 520 U.S. 180,
 28

                                                    – 16 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 23 of 32 Page ID #:151



  1   195 (1997). And in the related First Amendment context, the government is
  2
      typically put to the evidentiary test to show that the harms it recites are not only
  3
  4   real, but “that [the speech] restriction will in fact alleviate them to a material

  5   degree.” Italian Colors Rest. v. Becerra, 878 F.3d 1165, 1177 (9th Cir. 2018)
  6
      (citing Greater New Orleans Broad. Ass'n, Inc. v. United States, 527 U.S. 173, 188
  7
  8   (1999) (quoting Edenfield v. Fane, 507 U.S. 761, 770-71 (1993)). This same
  9
      evidentiary burden should apply with equal force to Second Amendment cases,
 10
 11   where equally fundamental rights are similarly at stake. See, Ezell, 651 F.3d at

 12   706–07 (“Both Heller and McDonald suggest that First Amendment analogues are
 13
      more appropriate, and on the strength of that suggestion, we and other circuits have
 14
 15   already begun to adapt First Amendment doctrine to the Second Amendment
 16   context”) (citing Heller, 554 U.S. at 582, 595, 635; McDonald, 130 S.Ct. at 3045).
 17
      See also Marzzarella, 614 F.3d at 89 n.4 (“[W]e look to other constitutional areas
 18
 19   for guidance in evaluating Second Amendment challenges. We think the First
 20
      Amendment is the natural choice.”).
 21
 22         Here, there can be no “reasonable fit” between a blanket Order that
 23   effectively shuts down all legal firearm transfers, and the State and County
 24
      officials’ presumptive desire to abate the spread of a viral pandemic. Retailer
 25
 26   Plaintiffs are more than willing to comply with all social distancing requirements
 27
      pursuant to section 15(b) of the LA County Order. Like all other retailers who are
 28

                                                    – 17 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 24 of 32 Page ID #:152



  1   exempt from the Order, firearm sellers can and would abide by maximum
  2
      occupancy limitations. And to the extent that certain activities (such as the
  3
  4   pickup/transfer of firearms, ammunition, and the safe handling demonstration) are

  5   statutorily mandated to be face-to-face transactions, or in person, these activities
  6
      can be safely conducted while adhering to the minimum distancing requirements.
  7
  8   For example, in order to fulfill their statutorily-mandated activities, gun stores can
  9
      take other measures to minimize crowding and to facilitate other Social Distancing
 10
 11   Requirements set forth in the Order.

 12         Adherence to the Order is simply a take-it-or-leave it proposition, with no
 13
      room for less restrictive alternatives that would otherwise allow transactions to
 14
 15   proceed. Defendant Villanueva has recently confirmed that he simply wants all gun
 16   transactions to shut down (exempting, of course, those for alleged law enforcement
 17
      and military necessities). This is simply an unwillingness to even consider less
 18
 19   restrictive alternatives that would allow firearm transfers to proceed while
 20
      preserving the interest in public health. The Order as interpreted and enforced does
 21
 22   not pass constitutional muster under any level of review.
 23         2.      THE ORDERS ARE UNCONSTITUTIONALLY VAGUE, ARBITRARY, AND
 24                 VIOLATE DUE PROCESS.
 25         The void-for-vagueness doctrine requires that a penal statute define the
 26
      criminal offense such that ordinary people can understand what conduct is
 27
 28   prohibited and in a manner that does not encourage arbitrary and discriminatory

                                                    – 18 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 25 of 32 Page ID #:153



  1   enforcement. Gonzales v. Carhart, 550 U.S. 124, 148–49 (2007) (citing Kolender
  2
      v. Lawson, 461 U.S. 352, 357 (1983)). Applied to the Orders—for which criminal
  3
  4   penalties ensure compliance—ordinary people cannot understand what conduct is

  5   prohibited. And neither can law enforcement—as the different interpretations
  6
      between the San Diego County and Los Angeles County Sheriffs demonstrate.
  7
  8   Indeed, the Sheriffs’ disagreement has already resulted in arbitrary enforcement—
  9
      millions of Californians are prohibited from exercising their Second Amendment
 10
 11   rights in Los Angeles County, while millions are still free to do so in San Diego

 12   County, under the same Order. The nature and scope of enforcement throughout
 13
      Los Angeles County is bound to vary greatly, and dangerously, given Sheriff
 14
 15   Villanueva’s Order that only 42 of the 46 cities are governed by his determination
 16   of what is “essential,” while leaving the rest free to declare apparently whatever
 17
      they like on this point. The Orders challenged here are demonstrably vague.
 18
 19         ‘“Vague laws offend several important values. First, because we assume that
 20
      man is free to steer between lawful and unlawful conduct, we insist that laws give
 21
 22   the person of ordinary intelligence a reasonable opportunity to know what is
 23   prohibited, so that he may act accordingly. Vague laws may trap the innocent by
 24
      not providing fair warning. Second, if arbitrary and discriminatory enforcement is
 25
 26   to be prevented, laws must provide explicit standards for those who apply them. A
 27
      vague law impermissibly delegates basic policy matters to policemen, judges, and
 28

                                                    – 19 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 26 of 32 Page ID #:154



  1   juries for resolution on an ad hoc and subjective basis, with the attendant dangers
  2
      of arbitrary and discriminatory applications.”’ Village of Hoffman Estates v.
  3
  4   Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498 (1982).

  5         No one of reasonable intelligence with honest intentions of complying with
  6
      the various conflicting directives at the state and local levels could determine with
  7
  8   any certainty whether a firearms retailer in Los Angeles County is deemed an
  9
      “essential” business. Indeed, even Sheriff Villanueva cannot figure it out, as he has
 10
 11   reversed his original position twice, so far, and he doesn’t even want to figure it out

 12   for more than half of the cities within the County.
 13
            Executive Order N-33-20 directed all residents to “immediately heed the
 14
 15   current State public health directives from the Department of Public Health” and
 16   granted authority to the State Public Health Officer. The Executive Order granted
 17
      no discretion to sheriffs, and cannot be reasonably interpreted as allowing sheriffs
 18
 19   to determine which retailers may continue operating as “essential” businesses. The
 20
      Governor’s later ad hoc statement at a news conference intended to confer
 21
 22   discretion to local sheriffs on this point, reaching only those who happened to be
 23   tuned into the broadcast, cannot reasonably be deemed to have superseded an
 24
      official publication posted on the Governor’s website and circulated statewide.
 25
 26         Moreover, such an an hoc statement could not reasonably be deemed to have
 27
      superseded the County’s Order. That Order specifically provides that it “does not
 28

                                                    – 20 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 27 of 32 Page ID #:155



  1   supersede any stricter limitation imposed by a local public entity within the Los
  2
      Angeles County Public Health Jurisdiction.” Since the County Sheriff is not part of
  3
  4   the public health jurisdiction, any “stricter limitation” he may have declared in this

  5   respect would not supersede this Order, leaving it unaffected. Consequently,
  6
      residents of Los Angeles County are effectively left with two distinctly different
  7
  8   standards on this same subject: the State Orders and the County Order, which do
  9
      not expressly deem firearm retailers as “non-essential,” and Sheriff Villanueva’s
 10
 11   Order which does expressly deem them as “non-essential.” And it divides even

 12   further from there, given that Sheriff Villanueva is deferring to the individual
 13
      determinations of the various law enforcement heads in more than half the cities in
 14
 15   the county. This existing conflict alone produces constitutionally intolerable
 16   vagueness as residents have no clear notice of which of these directives applies.
 17
            To whatever extent the Governor’s ad hoc press conference declaration
 18
 19   deferring to local sheriffs here may have the force of law, as Sheriff Villanueva is
 20
      currently using it, that declaration itself violates fundamental principles of due
 21
 22   process, because it sets the stage for the very sort of arbitrary and capricious
 23   enforcement at the heart of the void-for-vague doctrine. If allowed to stand,
 24
      citizens around the state will be faced with varying declarations, edicts, and orders
 25
 26   concerning whether and under what circumstances firearm retailers may remain in
 27
      operation as “essential” service providers.
 28

                                                    – 21 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 28 of 32 Page ID #:156



  1             A similar breed of arbitrariness subsists within the County Order, as that
  2
      order classifies as “essential” a variety of businesses that have no clear connection
  3
  4   to essential goods and services, particularly in a time of crisis. For example,

  5   mowing, landscaping, gardening, and personal grooming services are deemed to
  6
      expressly fall within this category, while firearms retailers are not, even though
  7
  8   their connection to the essentials of life in a crisis—securing the fundamental right
  9
      of defense of the self and home through all lawful means—is crystal clear, as
 10
 11   highlighted in CISA’s published guidelines.

 12             And while the County Order does not expressly include firearms retailers as
 13
      “essential” businesses, it does not expressly exclude them either, creating further
 14
 15   confusion since, again, the Order stands independent of and unaffected by the
 16   declaration of the Sheriff.3
 17
                Retailer Plaintiffs fall within the “Essential Businesses” definitions because
 18
 19   they are engaged in the retail sale of household consumer products necessary for
 20
      maintaining the safety of its residents, including the sale or transfer of firearms,
 21
 22
 23   3
       For instance, Paragraph 13(a) of the Order defines “Essential Businesses” as
      including “establishments engaged in the retail sale of … other household
 24   consumer products … [including] stores that sell … products necessary to
      maintaining the safety … and essential operation of residences.” Paragraph 13(b)
 25   includes, “Food cultivation, including farming, livestock, and fishing.” Paragraph
      13(h) includes, “other service providers who provide services to maintain the safety
 26   … and essential operation of properties and other Essential Businesses.” Paragraph
      13(n) includes businesses that “supply other Essential Businesses with the support
 27   or supplies necessary to operate.” And Paragraph 13(o) protects “businesses that
      ship … goods … to residences [or] Essential Businesses.” Firearms retailers fall
 28   within several of these categories, but the Sheriff’s declaration says otherwise.

                                                        – 22 –
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                                 CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 29 of 32 Page ID #:157



  1   ammunition, accessories, and components necessary for the defense of their home,
  2
      themselves, and defense of others. They are service providers who provide
  3
  4   products such as firearms, ammunition, and servicing of same that are needed to

  5   maintain the safety and essential operation of residences (home and personal
  6
      defense) and other essential businesses. They are businesses that ship goods to
  7
  8   residences and essential businesses. They are, in every meaningful sense,
  9
      “essential,” as CISA has recognized and as San Diego County has declared.
 10
 11         However, the Orders deprive or fail to accord these business such status;

 12   they do not define critical terms; they encompass protected and non-protected
 13
      actions; they omit definitions of key terms; they operate as complete bans; they do
 14
 15   not require specific intent to commit an unlawful act; and they permit and
 16   encourage arbitrary arrests with too much discretion committed to law
 17
      enforcement.
 18
 19         The Orders fail to give adequate guidance to those who would be law-
 20
      abiding, to advise them of the nature of the offense with which they may be
 21
 22   charged. Plaintiffs, including retailers and consumers, cannot be required to guess
 23   at the meaning of such Orders, which should be invalidated on their face and as
 24
      applied.
 25
 26   C.    THE DESTRUCTION OF CONSTITUTIONAL RIGHTS CONSTITUTES
            IRREPARABLE INJURY.
 27
 28         “It is well established that the deprivation of constitutional rights

                                                    – 23 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 30 of 32 Page ID #:158



  1   ‘unquestionably constitutes irreparable injury.” Melendres v. Arpaio, 695 F.3d 990,
  2
      1002 (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); 11A
  3
  4   Charles Alan Wright et al., Federal Practice and Procedure § 2948.1 (2d ed. 1995)

  5   (“When an alleged deprivation of a constitutional right is involved, most courts
  6
      hold that no further showing of irreparable injury is necessary”); Norsworthy v.
  7
  8   Beard, 87 F.Supp.3d 1164, 1193 (N.D.Cal. 2015) (“Irreparable harm is presumed if
  9
      plaintiffs are likely to succeed on the merits because a deprivation of constitutional
 10
 11   rights always constitutes irreparable harm.”); Monterey Mech. Co. v. Wilson, 125

 12   F.3d 702, 715 (9th Cir. 1997) (an alleged constitutional infringement will often
 13
      alone constitute irreparable harm.)
 14
 15          “The same is true for Second Amendment rights. Their loss constitutes
 16   irreparable injury.” Duncan, 265 F.Supp.3d at 1135. “The right to keep and bear
 17
      arms protects tangible and intangible interests which cannot be compensated by
 18
 19   damages. […] ‘The right to bear arms enables one to possess not only the means to
 20
      defend oneself but also the self-confidence—and psychic comfort—that comes
 21
 22   with knowing one could protect oneself if necessary.’” Id. (citing Grace v. District
 23   of Columbia, 187 F.Supp.3d 124, 150 (D.D.C. 2016)). See also, Ezell, 651 F.3d at
 24
      699-700 (a deprivation of the right to arms is “irreparable,” with “no adequate
 25
 26   remedy at law”).
 27
            Plaintiffs have established a strong likelihood of success based on clear
 28

                                                    – 24 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 31 of 32 Page ID #:159



  1   violations of their right to keep and bear arms under the Second and Fourteenth
  2
      Amendments to the United States Constitution, and their right under the Fifth and
  3
  4   Fourteenth Amendments to be free of vague and arbitrarily enforced laws that fail

  5   to provide them a fair and adequate opportunity to conform their conduct to the law
  6
      and avoid criminal or civil sanctions. “As with irreparable injury, when a plaintiff
  7
  8   establishes ‘a likelihood that Defendants’ policy violates the U.S. Constitution,
  9
      Plaintiffs have also established that both the public interest and the balance of the
 10
 11   equities favor a preliminary injunction.”’ Ms. L. v. U.S. Immigration and Customs

 12   Enforcement, 310 F.Supp.3d 1133, 1147 (S.D. Cal. 2018) (quoting Arizona Dream
 13
      Act Coalition v. Brewer, 757 F.3d 1053, 1069 (9th Cir. 2014); see also Rodriguez
 14
 15   v. Robbins, 715 F.3d 1127, 1146 (9th Cir. 2013) (“Generally, public interest
 16   concerns are implicated when a constitutional right has been violated, because all
 17
      citizens have a stake in upholding the Constitution.”) Because Plaintiffs have
 18
 19   made such a showing, both the public interest and the balance of the equities weigh
 20
      in favor of and compel the relief they seek of a temporary restraining order and
 21
 22   preliminary injunction.
 23                                         IV.     CONCLUSION
 24         Plaintiffs’ Application for a Temporary Restraining Order should be granted
 25
      to restore the status quo ante and protect the fundamental, individual rights of
 26
 27   Plaintiffs, Plaintiffs members, and similarly situated members of the public.
 28

                                                    – 25 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-1 Filed 03/30/20 Page 32 of 32 Page ID #:160



  1   Dated: March 30, 2020                          SEILER EPSTEIN LLP
  2
                                                     /s/ George M. Lee
  3                                                  George M. Lee
  4
                                                     Attorney for Plaintiffs
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                    – 26 –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TRO/PRELIM. INJUNCTION
                                             CASE NO. 2:20-cv-02874
